DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 18, 2019, is the U.S. national stage of an international PCT application, filed on May 15, 2018, and claims priority to a foreign application, filed on May 18, 2017.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on November 18, 2019. Claim 19 was amended. Claims 1-19 are pending for consideration in the present U.S. national stage application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for the non-eligibility rejection(s) set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is considered as directed to non-eligible subject matter.
Claim 19 is directed to a storage medium, storing computer-executable instructions configured to perform the method recited by claim 1. However, the claimed invention as directed to “[a] storage medium, storing computer-executable instructions” is construed to include a combination of software and signals per se, and accordingly considered as directed to non-eligible subject matter (MPEP 2106.03, “Non-limiting examples of claims that are not directed to any ”) In addition, the part of the claimed invention as directed to “a storage medium” is construed to include transitory signal embodiments, and is accordingly considered as directed to non-eligible subject matter. Ex parte Mewherter, 107 USPQ2d 1857 (PTAB 2013); In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). A claim drawn to a storage medium, storing executable instructions, may be amended to narrow the claim to cover only statutory embodiments in order to overcome a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Such an amendment would not typically raise the issue of new matter based on the usual and customary meaning of computer-readable storage medium storing executable instructions. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23, 2010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2017/0111209 A1) in view of Pignataro et al. (US 2018/0278548 A1).
1. A method for automatically implementing in-band operation administration maintenance (IOAM) encapsulation (Ward, FIG. 4), comprising: 
sending, at an IOAM ingress node, a first message carrying IOAM configuration request information to an IOAM centralized configuration point (Ward, para. [0090], “The network element can trigger in-band OAM data collection feature in other nodes of the network (404). Following the detection of the anomaly, a specific set of in-band OAM features will be enabled for a particular set of flows to provide further insights. Typically the node which detects the anomaly would either send a trigger to a set of ingress nodes directly, or just report the anomaly to a controller, which then decides which iOAM features should be enabled on which network nodes. The association between the event and the specific iOAM data collection to be triggered can be driven by semantic reasoners that are driven by the network model known to the triggering application.” emphasis added.); 
receiving, at the IOAM ingress node, a second message carrying IOAM configuration information of IOAM transmission nodes sent from the IOAM centralized configuration point (Pignataro, para. [0017], “A controller 120 is operatively coupled to the plurality of network devices (i.e., ingress network device 112, transit network devices 114, and egress network device 116) and configured to, among other things, provision the plurality of network devices with a debug template 130 that defines how information should be added to packets traversing network 110. For example, the template 130 may specify unique information elements (i.e., metadata values or identifiers) that should be added to an iOAM header of a packet based on actions performed at or during a particular hop (i.e., at a particular network device), as is described in further detail below. As is also explained in further detail below, the information (i.e., metadata) added to the iOAM header may vary in different instances (i.e., on a per-use ” emphasis added.); and 
performing, at the IOAM ingress node, IOAM encapsulation on a service data message according to the IOAM configuration information of the IOAM transmission nodes (Pignataro, para. [0017], “A controller 120 is operatively coupled to the plurality of network devices (i.e., ingress network device 112, transit network devices 114, and egress network device 116) and configured to, among other things, provision the plurality of network devices with a debug template 130 that defines how information should be added to packets traversing network 110. For example, the template 130 may specify unique information elements (i.e., metadata values or identifiers) that should be added to an iOAM header of a packet based on actions performed at or during a particular hop (i.e., at a particular network device), as is described in further detail below. As is also explained in further detail below, the information (i.e., metadata) added to the iOAM header may vary in different instances (i.e., on a per-use basis), but as some illustrative examples, the information may identify features applied to a packet (i.e., Quality of Service (QoS), Access Control Lists (ACLs), Network Based Application Recognition (NBAR), Network Address Translation (NAT)), an ingress timestamp, and/or process related information…” emphasis added. Id.)
Ward et al. may not seem to describe the identical claimed invention, such as performing, at the IOAM ingress node, IOAM encapsulation on a service data message according to the IOAM configuration information of the IOAM transmission nodes. In the same field of endeavor, Pignataro et al. provides prior art disclosure and suggestions for the claimed invention, such as performing, at the IOAM ingress node, IOAM encapsulation on a service data message according Pignataro, para. [0017], Id.) The prior art disclosure and suggestions of Pignataro et al. are for reasons of providing valuable analytical insight into how a packet was switched and the feature-set applied to the packet as the packet was switched (Pignataro, para. [0019], “Once the controller 120 provisions the plurality of network devices included in network 110, each network device will be able to add specific analytical information (i.e., metadata) to each packet traversing the network device (and/or respond to specific information included in a header of a packet). Consequently, when a packet arrives at the egress network device 116, the packet will have accumulated information (i.e., metadata) from one or more network devices traversed by the packet. In some instances, every network device (or other such entity supporting a hop) on an end-to-end path traversed by a packet inserts analytical information into a header of the packet, but in other instances, only some of the network devices (or other such entities supporting a hop) on the end-to-end path traversed by the packet insert analytical information into the header of the packet. Regardless, the analytical information accumulated by the packet while traversing the end-to-end path provides valuable analytical insight into how a packet was switched and the feature-set applied to the packet as the packet was switched.” emphasis added.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing valuable analytical insight into how a packet was switched and the feature-set applied to the packet as the packet was switched.
2. The method according to claim 1, further comprising: 
obtaining, at the IOAM ingress node, an identifier of each IOAM transmission nodes on the service data message transmission path (Ward, paras. [0090], [0091], “…The network element can receive another packet from the network location. The network element can determine whether the The packet can include additional information (e.g., iOAM information) pertaining to the nodes the packet traversed, as well as other network information.” emphasis added.); and 
carrying the IOAM configuration request information together with the identifiers of the IOAM transmission nodes in the first message, wherein the identifier of each IOAM transmission node is configured to indicate the IOAM centralized configuration point is carried in a second message together with the IOAM configuration information of the IOAM transmission node corresponding to the identifier of the IOAM transmission node (Pignataro, para. [0023], “As a more specific example, each of the plurality of network devices in a network may augment iOAM headers included in packets traversing the network by adding a single metadata quantifier or identifier to the iOAM header, based on the template (which the controller provisions to the network devices). Thus, as the packet traverses network devices, each network device may add device-specific information to the iOAM header of the packet. Alternatively, in other examples, network devices may only iteratively add information to the iOAM header of a packet when a certain trigger condition is satisfied. For example, when a certain trigger condition is satisfied, a query-flag will be included in the iOAM header that allows network devices to add information (i.e., metadata) to packets as the packets flow through an exact path (i.e., the rendered service path for service function chaining traffic). The trigger condition can be set manually (i.e., by an operator or network engineer) for troubleshooting purposes or can be event triggered by any event, such as time to live (TTL) expiry, congestion drop, etc. An example trigger condition is discussed in detail below in connection with FIG. 6.” emphasis added.)
3. The method according to claim 1, wherein the IOAM centralized configuration point stores the IOAM configuration information of each IOAM transmission node, wherein when the IOAM configuration information of the IOAM transmission node changes, the IOAM centralized Pignataro, para. [0017], “A controller 120 is operatively coupled to the plurality of network devices (i.e., ingress network device 112, transit network devices 114, and egress network device 116) and configured to, among other things, provision the plurality of network devices with a debug template 130 that defines how information should be added to packets traversing network 110. For example, the template 130 may specify unique information elements (i.e., metadata values or identifiers) that should be added to an iOAM header of a packet based on actions performed at or during a particular hop (i.e., at a particular network device), as is described in further detail below. As is also explained in further detail below, the information (i.e., metadata) added to the iOAM header may vary in different instances (i.e., on a per-use basis), but as some illustrative examples, the information may identify features applied to a packet (i.e., Quality of Service (QoS), Access Control Lists (ACLs), Network Based Application Recognition (NBAR), Network Address Translation (NAT)), an ingress timestamp, and/or process related information…” emphasis added.)
4. The method according to claim 1, wherein 
when a trigger operation is obtained from a network administrator, the IOAM ingress node sends the first message carrying IOAM configuration request information to the IOAM centralized configuration point (Pignataro, para. [0021], “Referring next to FIG. 2A for a description of a high-level flow chart of a method 200 depicting operations performed by a plurality of network devices in a network to enrich packets as the packets move through an end-to-end network path in the network. Reference is also made to FIG. 1 for the purposes of the description of FIG. 2A. Initially, at 210, each of the network devices receives a template, such as an iOAM template. For example, the network devices in network 110 receive debug template 130 from controller 140. The template specifies the relationship between unique information elements (i.e., metadata identifiers) and at least some features that the plurality of network devices may apply to packets traversing the network (i.e., network devices In these instances, the network devices can look up (i.e., fetch) information (such as the information elements) from the template when required. This configuration may be beneficial when the network devices only add information elements to the header of a packet in response to satisfaction of a trigger condition (since the template is used when the trigger condition is satisfied, as opposed to being used for every packet).” emphasis added.); or 
when a triggering instruction is obtained from a network management module or a control application, the IOAM ingress node sends the first message carrying IOAM configuration request information to the IOAM centralized configuration point (Pignataro, para. [0021], Id.); or 
when a trigger is obtained from the service data message, the IOAM ingress node sends the first message carrying IOAM configuration request information to the IOAM centralized configuration point (Pignataro, para. [0021], Id.)
10. A device for automatically implementing IOAM encapsulation (Ward, para. [0100], network elements), comprising: 
a sending unit (Ward, para. [0100], Id.), configured to send a first message carrying IOAM configuration request information to an IOAM centralized configuration point (Ward, para. [0090], Id.); 
a receiving unit (Ward, para. [0100], Id.), configured to receive a second message carrying IOAM configuration information of IOAM transmission nodes sent from the IOAM centralized configuration point (Pignataro, para. [0017], Id.); and 
Ward, para. [0100], Id.), configured to perform IOAM encapsulation on a service data message according to the IOAM configuration information of the IOAM transmission nodes (Pignataro, para. [0017], Id. cf. Claim 1).
Ward et al. may not seem to describe the identical claimed invention, such as configured to perform IOAM encapsulation on a service data message according to the IOAM configuration information of the IOAM transmission nodes. In the same field of endeavor, Pignataro et al. provides prior art disclosure and suggestions for the claimed invention, such as configured to perform IOAM encapsulation on a service data message according to the IOAM configuration information of the IOAM transmission nodes (Pignataro, para. [0017], Id.) The prior art disclosure and suggestions of Pignataro et al. are for reasons of providing valuable analytical insight into how a packet was switched and the feature-set applied to the packet as the packet was switched (Pignataro, para. [0019], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing valuable analytical insight into how a packet was switched and the feature-set applied to the packet as the packet was switched.
11. The device according to claim 10, fuither comprising: 
an obtaining unit, configured to obtain an identifier of each IOAM transmission node on the service data message transmission path (Ward, paras. [0090], [0091], Id.); 
the first message carries the lOAM configuration request information together with the identifiers of the lOAM transmission nodes, wherein the identifier of each IOAM transmission node is configured to indicate the IOAM centralized configuration point is carried in a second message Pignataro, para. [0023], Id. cf. Claim 2).
12. The device according to claim 10, wherein the IOAM centralized configuration point stores the IOANM configuration information of each IOAM transmission node, wherein when the lOAM configuration information of the IOAM transmission node changes, the lOAM centralized configuration point updates the IOAM configuration information stored therein (Pignataro, para. [0017], Id. cf. Claim 3).
13. The device according to claim 10, wherein the sending unit is configured to send the first message carrying IOAM configuration request information to the IOAM centralized configuration point when a trigger operation is obtained from a network administrator (Pignataro, para. [0021], Id.); or send the first message carrying IOAM configuration request information to the IOAM centralized configuration point when a triggering instruction is obtained from a network management module or a control application (Pignataro, para. [0021], Id.); or send the first message carrying IOAM configuration request information to the IOAM centralized configuration point when the trigger is obtained from the service data message (Pignataro, para. [0021], Id. cf. Claim 4).
19. A storage medium, storing computer-executable instructions (Ward, para. [0100], Id.) wherein the computer-executable instructions are configured to perform the method for automatically implementing IOAM encapsulation according to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5-9, 11, 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “obtaining, at the IOAM ingress node, an identifier of each IOAM transmission nodes on the service data message transmission path” (ll. 2-3). However, in addition to the grammatical inconsistency for “each IOAM transmission nodes,” there is insufficient antecedent basis for “the service data message transmission path” in the claim(s). Claims 5-9 are dependent therefrom.
Claim 2 recites “configured to indicate the IOAM centralized configuration point is carried in a second message” (ll. 6-7). However, “the IOAM centralized configuration point is carried in a second message” contains ambiguous language that renders the claim(s) indefinite to a person having ordinary skill in the art. Claims 5-9 are dependent therefrom.
Claim 11 recites “an obtaining unit, configured to obtain an identifier of each IOAM transmission node on the service data message transmission path” (ll. 2-3). However, there is insufficient antecedent basis for “the service data message transmission path” in the claim(s). Claims 14-18 are dependent therefrom.
Claim 11 recites “configured to indicate the IOAM centralized configuration point is carried in a second message” (ll. 6-7). However, “the IOAM centralized configuration point is carried in a second message” contains ambiguous language that renders the claim(s) indefinite to a person having ordinary skill in the art. Claims 14-18 are dependent therefrom.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Song et al. (US2018/0331933 A1) provides additional reference disclosure considered as pertinent to the claimed invention (Song, Abstract, “The disclosure relates to technology for sending network management information in a network. A source edge node modifies data packets by encapsulating an operations, administration and maintenance (OAM) header in a select number of the data packets. The OAM header includes a data type bitmap and a node data list. A valid node bitmap is inserted into the OAM header prior to the node data list, and each bit in the valid node bitmap identifies whether one or more nodes in the network add data to the OAM header. A valid data bitmap is then added into the OAM header for each of the one or more nodes identified as adding data to the OAM header. The valid data bitmap indicates types of data items available at the node. Subsequently, the edge node issues the select data packets to the one or more nodes identified in the OAM header.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476